—Appeal by the *258defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered November 4, 1991, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion by denying the defendant’s motion to adjourn the trial to await the arrival of a prospective witness and to reopen the case to present the testimony of that witness, particularly since the motion was made for the first time after the defense counsel’s closing argument. The decision of whether or not to grant an adjournment or reopen the trial is a matter within the sound discretion of the trial court (see, People v Ventura, 35 NY2d 654; People v Foy, 32 NY2d 473). The defendant had ample time to locate and secure the presence of the prospective witness prior to the resting of his case. Thus, the trial court properly denied the defendant’s motion (see, People v Rodriguez, 188 AD2d 494; People v Corpas, 150 AD2d 710; People v Wood, 129 AD2d 598; People v Coleman, 114 AD2d 906). Bracken, J. P., Miller, Ritter and Goldstein, JJ., concur.